Case 8:19-bk-12516-TA            Doc 339 Filed 01/31/20 Entered 01/31/20 17:10:33                  Desc
                                  Main Document     Page 1 of 2


 1 RICHARD A. MARSHACK
   rmarshack@marshackhays.com
 2 MARSHACK HAYS LLP
   870 Roosevelt                                                         FILED & ENTERED
 3 Irvine, CA 92620
   Telephone: (949) 333-7777
 4 Facsimile: (949) 333-7778                                                  JAN 31 2020
 5 Chapter 7 Trustee                                                     CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
 6                                                                       BY deramus DEPUTY CLERK



 7

 8                                 UNITED STATES BANKRUPTCY COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
10

11 In re                                                     Case No. 8:19-bk-12516-TA
12 ULTIMATE BRANDS, INC.,                                    Chapter 7
13                                                           ORDER GRANTING APPLICATION BY
                                                             CHAPTER 7 TRUSTEE TO EMPLOY
14                                  Debtor.                  JORDAN RIVER ASSOCIATES, LLC AS
                                                             CONSULTANT
15

16                                                           [Unopposed Motion – No Service of Proposed
                                                             Order or Lodgment Period Required Pursuant
17                                                           to LBR 9021-1(b)(4)]
18
19

20              The Court has read and considered the Chapter 7 Trustee’s Application to Employ Jordan
21 River Associates, LLC and the Declaration of Bryan Guadagno in support (the “Application”) filed

22 on January 8, 2020 as Docket No. 312. It appearing from the Declaration of Non-Opposition, filed

23 by Richard A. Marshack on January 28, 2020 as Docket No. 329, that proper notice has been given

24 and finding good cause, the Court enters its Order as follows:

25 / / /

26 / / /
27 / / /

28

                                                        1

     5000-460
Case 8:19-bk-12516-TA           Doc 339 Filed 01/31/20 Entered 01/31/20 17:10:33           Desc
                                 Main Document     Page 2 of 2


 1              IT IS ORDERED that the Application to employ Jordan River Associates, LLC pursuant to
 2 11 U.S.C. § 327 is granted. Any compensation or reimbursement of costs shall only be paid upon

 3 application to and approval by the Court pursuant to 11 U.S.C. §§ 330 or 331.

 4

 5                                                   ###
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23     Date: January 31, 2020

24

25

26
27

28

                                                       2

     5000-460
